Little, J.
This case upon its facts, is controlled by the rule laid down in Brooks v. Matledge, 100 Ga. 367; and is distinguishable from Merchants National Bank of Rome v. McWilliams, 107 Ga. 532, for the reason that in the latter the tax liens were in existence before the party owing the taxes had made the first conveyance of property,, while in the former, as in the present case, the tax liens arose after the tax debtor had executed a security deed conveying one of the parcels of realty involved.

Judgment reversed.


All the Justices concurring.